ACCEPTED
                                                                                          14-14-00462-CV
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     4/29/2015 1:50:40 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                          CAUSE NO. 14-14-00462-CV

                                                    FILED IN
                                             14th COURT OF APPEALS
               IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
           FOURTEENTH DISTRICT OF TEXAS AT HOUSTON
                                             4/29/2015 1:50:40 PM
                                             CHRISTOPHER A. PRINE
                                                      Clerk

                            THE STATE OF TEXAS,
                                            Appellant,

                                         V.

  TREELINE PARTNERS, LTD., A TEXAS LIMITED PARTNERSHIP,
LAROCA PARTNERS II, LTD., A TEXAS LIMITED PARTNERSHIP, AND
      CBS OUTDOOR, INC., A DELAWARE CORPORATION,
                                     Appellees.

      UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
              TO FILE APPELLANT’S REPLY BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellant, the State of Texas, presents this Motion pursuant to Rules 10.5(b)

and 38.6(d) of the Texas Rules of Appellate Procedure and respectfully moves the

court for an extension of time to file Appellant’s Reply Brief. As grounds for this

Motion, Appellant would respectfully show the Court the following:

1.    Appellant’s Reply Brief is due to be filed on April 29, 2015.

2.    Appellant requests an extension of time to file its Brief until Monday, May 4,

      2015, which is 5 days after the current due date of April 29, 2015.

3.    This is Appellant’s second request for extension of time to file its Reply Brief.
4.    Appellant needs an extension of time to file its Brief because time constraints

on State’s counsel have made it impossible to complete the State’s Reply Brief by

April 29, 2015. This case involves two appellees with different issues as to each

appellee. Combined, the Appellees’ response briefs comprise 105 pages, and the

appellate record includes a Clerk's Record of 1,134 pages and a sixteen volume

Reporter's Record of 2,536 pages. Also, on April 24, 2015, the Supreme Court issued

an opinion in State v. Clear Channel Outdoor, Inc., No. 13-0053, — S.W.3d —, 2015
WL 1870306 (Tex. Apr. 24, 2015), an opinion which impacts this case and will be

addressed in the Reply Brief. In addition, since March 30, 2015, State’s counsel, in

addition to routine duties, has had to make substantial time commitments to the

following:

      a. Completing and filing an Appellant's Reply Brief in State v. Titan Land

Development, Inc., No. 01-14-00899-CV in the First Court of Appeals.

      b. Preparing for and attending Oral Argument in State v. Titan Land

Development, Inc., No. 01-14-00899-CV in the First Court of Appeals.

      c. Preparing and filing an Appellant's Reply Brief in State v. KNA Partners,

No. 01-14-00723-CV in the First Court of Appeals; and

      d. Answering discover and preparing discovery requests in State v. Northwest

Airport Management, L.P., No. 1045839 in the County Civil Court at Law No. One

of Harris County.


                                        -2-
      For these reasons, Appellant respectfully requests that the Court grant an

extension for filing Appellant’s Reply Brief until Monday May 4, 2015.

                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      CHARLES E. ROY
                                      First Assistant Attorney General

                                      JAMES E. DAVIS
                                      Deputy Attorney General for Civil Litigation

                                      RANDALL K. HILL
                                      Assistant Attorney General
                                      Chief, Transportation Division

                                      /S/ Susan Desmarais Bonnen
                                      SUSAN DESMARAIS BONNEN
                                      State Bar No. 05776725
                                      susan.bonnen@texasattorneygeneral.gov
                                      PHILIP ARNOLD
                                      State Bar No. 24044710
                                      Assistant Attorneys General
                                      P. O. Box 12548
                                      Austin, Texas 78711-2548
                                      512/ 463-2004; FAX 512/ 472-3855

                                      ATTORNEYS FOR APPELLANT,
                                      THE STATE OF TEXAS

                     CERTIFICATE OF CONFERENCE

       I hereby certify that on April 29, 2015, I conferred with Dixon Montague and
he indicated that Appellees Treeline and LaRoca were not opposed to the motion and
I conferred with Leslie Taylor and she indicated that Appellee CBS was not opposed
to the motion.

                                        -3-
                                         /S/ Susan Desmarais Bonnen
                                         SUSAN DESMARAIS BONNEN
                                         Assistant Attorney General

                          CERTIFICATE OF SERVICE

      This is to certify that on this day, April 29, 2015, a true and correct copy of the
foregoing Unopposed Motion for Extension of Time to File Appellant’s Reply Brief
has been sent as follows:

Leslie Taylor                                    VIA FACSIMILE (713) 658-8211
Rothfelder & Falick, LLP                         and E-Service
1201 Louisiana, Suite 550
Houston, Texas 77002

ATTORNEYS FOR APPELLEE
CBS OUTDOOR, INC.

Dixon Montague                                   VIA FACSIMILE (713) 615-5461
Vinson & Elkins                                  and E-Service
1001 Fannin Street, Suite 2500
Houston, Texas 77002

ATTORNEY FOR APPELLEES TREELINE
PARTNERS, LTD., A TEXAS LIMITED
PARTNERSHIP, AND LAROCA PARTNERS IL
LTD., A TEXAS LIMITED PARTNERSHIP

                                         /S/ Susan Desmarais Bonnen
                                         SUSAN DESMARAIS BONNEN
                                         Assistant Attorney General




                                           -4-